DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on June 27th, 2022 have been entered.
The previously raised claim rejection has been withdrawn in light of the amendment submitted by the Applicant on June 27th, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 24 line 20-22, the term “wherein the device further comprises a cover plate disposed above the support and the first sealing element being received in a peripheral space delimited by the cover plate, the treatment plate, and the support delimiting between them a peripheral space” renders the claim indefinite. It is unclear if a cover plate is located above the support, the first sealing, and the treatment plate. According to Fig. 5, the cover plate 56 is below treatment plate 26. In addition, the term “the support delimiting between them a peripheral space” make the claim indefinite. It is unclear if “between them” refers the treatment plate and the first sealing element; or between a cover plate, first sealing element, the treatment plate, or between all of them. For examination purposes, the claim will be interpreted by “wherein the device further comprises a cover plate disposed above the support, wherein the support has a peripheral space for receiving the first sealing element”. Applicant is advised to clarify to overcome this issue.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 17, 21-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Kanter (US 10912363 B1) in view of Everett, Jr et al (US 20150296950 A1).
Regarding claim 1, Kanter discloses a device for treating the hair (title), comprising two arms that are able to move relative to one another between a first opened configuration for inserting hair between the arms (Fig. 16) and a second closed configuration for treating the hair (Fig. 18A), at least one of the arms comprising: - a shell (See annotated Fig. 23 below) , - a support housed in said shell (See annotated Fig. 23 below), - a treatment plate (Fig. 16, 12 and 14) supported by the support (Fig. 16), - an electrical heating element received in a housing defined between the support and an inner face of the treatment plate (Claim 1), - a first sealing element (Annotated Fig. 26B, 44) sandwiched between the support (34) and the treatment plate (14) (Annotated Fig. 26B), wherein the first sealing element (See annotated Fig 26B below, 44) is fitted to surround the treatment plate (Fig. 26B), - a second sealing element (98), wherein the second sealing element is sandwiched between the support and the shell (Cl 12 line 47- 60. The examiner notes that the shell is the entire curved element 34 as shown in Fig. 23); and the first sealing element (44) and second sealing element (98) being two separate elements (annotated Fig. 23 and 26B below).
 

    PNG
    media_image1.png
    428
    484
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    506
    359
    media_image2.png
    Greyscale

Kanter does not explicitly disclose the first sealing element having a closed shape and extending all around a perimeter of the treatment plate.
Everett teaches an electrical heated hair appliance (abstract) comprising a sealing element (Fig. 4, 25) having a closed shape and extending all around a perimeter of the treatment plate (26) (Fig.4) to provide an annular (e.g., generally rectangular), compressible (e.g., resilient) gasket 25 (shown in FIG. 4) may be seated on the base 34 beneath the heating element 26. The gasket 25 facilitates insulating between the base 34 and the heating element 26 near the periphery of the heating element 26, while also supporting (or cushioning) the heating element 26 on the base 34 in spaced relation and inhibiting the ingress of pollutants (e.g., debris, hairspray, water, etc.) between the heating element 26 and the base 34 (para. 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device for treating the hair of Kanter with the closed-shaped sealing as taught by Everett to provide an annular (e.g., generally rectangular), compressible (e.g., resilient) gasket 25 (shown in FIG. 4) may be seated on the base 34 beneath the heating element 26. The gasket 25 facilitates insulating between the base 34 and the heating element 26 near the periphery of the heating element 26, while also supporting (or cushioning) the heating element 26 on the base 34 in spaced relation and inhibiting the ingress of pollutants (e.g., debris, hairspray, water, etc.) between the heating element 26 and the base 34.
Regarding claim 2, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses the support has an outer face supporting the treatment plate (See annotated Fig. 26 B above), the outer face delimiting the housing receiving the at least one electrical heating element (Claim 1), the first sealing element being disposed at the perimeter of the housing (See annotated Fig. 26 above), the support having an inner face opposite to an outer face of the support and defining an inner volume with the shell (See annotated Fig. 23above), the second sealing (98) element being disposed in said inner volume (Fig. 26 B and Cl 12 line 47- 60).  
281202857.1Application No. 16/099,764Docket No.: 085 [51-610725Regarding claim 3, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses each arm has a first sealing element and a second sealing element (Fig. 18A, First sealing 40 and 44  on each arm with its corresponding second sealing element 98).  
Regarding claim 4, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses the second sealing element (Fig. 24, 98) is located along the perimeter of an inner face of the shell (34) (Fig. 24).  
Regarding claim 5, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses the second sealing element (98) has a closed shape (Fig. 24, 98 has a circular shape).  
Regarding claim 6, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses the second sealing element is a gasket (Fig. 24, sealing element 98).  
Regarding claim 7, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses the arm comprises a third sealing element (Fig. 24, of the multiple sealing element 98).  
Regarding claim 8, Kanter and Everett disclose the claimed invention of claim 7. Kanter further discloses third sealing element (Fig. 24, one of the multiple sealing 98) is located between a fastening element (Fig. 24, element 24 snaps into the structure as shown in Fig. 25) and the support (annotated Fig. 23 above)
Regarding claim 9, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses each sealing element is made of a silicone elastomer or a rubber polymer (Cl 12. Line 63 -67). 
Regarding claim 10, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses applying water and/or a cosmetic composition to the hair (Claim 18), heating the treatment plate with the electrical heating element (Claim 18), and - passing the treatment plate of the device over the hair (Claim 18).  
Regarding claim 11, Kanter and Everett disclose the claimed invention of claim 2. Kanter further discloses each arm has a first sealing element and a second sealing element (Fig. 18A, First sealing 40 and 44  on each arm with its corresponding second sealing element 98).  
Regarding claim 12, Kanter and Everett disclose the claimed invention of claim 2. Kanter further discloses the second sealing element (Fig. 24, 98) is located along the perimeter of an inner face of the shell (34) (Fig. 24). 
Regarding claim 13, Kanter and Everett disclose the claimed invention of claim 3. Kanter further discloses the second sealing element (Fig. 24, 98) is located along the perimeter of an inner face of the shell (34) (Fig. 24).  
Regarding claim 14, Kanter and Everett disclose the claimed invention of claim 2. Kanter further discloses the second sealing element (98) has a closed shape (Fig. 24, 98 has a circular shape).
Regarding claim 17, Kanter and Everett disclose the claimed invention of claim 2. Kanter further discloses the second sealing element is a gasket (Fig. 24, sealing element 98).  
Regarding claim 21, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses the first sealing element (44) is configured to prevent a liquid to leak inside an inner part of the device via a space between the treatment plate and the support (Annotated Fig. 26B. The examiner notes the silicone sealing element 44 is capable to prevent water leak into inside the device) and the second sealing element (98) is configured to prevent a liquid to leak inside the inner part of the device via a peripheral space between the support and the shell (See annotated Fig. 26B and Fig.  24. The examiner notes that silicone sealing material of the gasket sealing element 98 is capable to prevent water from leaking into inside the inner parts between the support and the shell) .  
Regarding claim 22, Kanter and Everett disclose the claimed invention of claim 1. Kanter further discloses the support comprises a first peripheral plate (See annotated Fig. 23 below) and a second central supporting plate fixed at the center of the first peripheral plate (See annotated Fig. 23 below), the first peripheral plate comprising a central opening designed to receive the treatment plate, partially the first sealing element (44), and the second plate (See annotated Fig. 23 and annotated Fig. 26B above).  

    PNG
    media_image3.png
    582
    655
    media_image3.png
    Greyscale

Regarding claim 24, Kantar discloses a device for treating the hair (title), comprising two arms that are able to move relative to one another between a first opened configuration for inserting hair between the arms (Fig. 16) and a second closed configuration for treating the hair (Fig. 18A), at least one of the arms comprising - a shell (See annotated Fig. 23 above), - a support housed in said shell (See annotated Fig. 23 above), - a treatment plate (12, 14) supported by the support (Fig.18A), - an electrical heating element received in a housing defined between the support and an inner face of the treatment plate (Claim 1), - a first sealing element ( 44) sandwiched between the support and the treatment plate (See annotated Fig. 26B above), wherein the first sealing element (44) is fitted to surround the treatment plate (Fig. 26B), - a second sealing element (98), wherein the second sealing element is sandwiched between the support and the shell( Cl 12 line 47-60. The examiner notes that the shell is the entire curved element 34 as shown in Fig. 23), wherein the first sealing element (44) and the second sealing (44) element are gaskets (Cl 12. Line 63 -67, the examiner notes that 44 and 98 are sealing element made of rubber or silicone material), wherein the first sealing element (44) and the second sealing (98) element are two distinct elements (Fig. 24), wherein the second sealing element (98) is located along the perimeter of an inner face of the shell (Annotated Fig. 26B and Fig.24), wherein the device further comprises a cover plate (Fig. 22B, 32) disposed above the support (Fig. 22B), wherein the support has a peripheral space (See annotated Fig. 23 above. Inner space of the support) for receiving the first sealing element (44) (Fig. 24-25).
Kanter does not explicitly disclose the first sealing element having a closed shape and extending all around a perimeter of the treatment plate.
Everett teaches an electrical heated hair appliance (abstract) comprising a sealing element (Fig. 4, 25) having a closed shape and extending all around a perimeter of the treatment plate (26) (Fig.4), and a heating element free of opening (Fig. 4, 26) to provide an annular (e.g., generally rectangular), compressible (e.g., resilient) gasket 25 (shown in FIG. 4) may be seated on the base 34 beneath the heating element 26. The gasket 25 facilitates insulating between the base 34 and the heating element 26 near the periphery of the heating element 26, while also supporting (or cushioning) the heating element 26 on the base 34 in spaced relation and inhibiting the ingress of pollutants (e.g., debris, hairspray, water, etc.) between the heating element 26 and the base 34 (para. 0042).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the device for treating the hair of Kanter with the closed-shaped sealing as taught by Everett to provide an annular (e.g., generally rectangular), compressible (e.g., resilient) gasket 25 (shown in FIG. 4) may be seated on the base 34 beneath the heating element 26. The gasket 25 facilitates insulating between the base 34 and the heating element 26 near the periphery of the heating element 26, while also supporting (or cushioning) the heating element 26 on the base 34 in spaced relation and inhibiting the ingress of pollutants (e.g., debris, hairspray, water, etc.) between the heating element 26 and the base 34.
Regarding claim 25, Kanter and Everett disclose the claimed invention of claim 1. Everett further teaches a treatment plate (Fig. 4, 26) is devoid of through openings (Fig.4).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-114,17, 21-22, and 24-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772